Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 22, 1973, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts) and grand larceny in the third degree (two counts), upon a jury *932verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. One of the complaining witnesses was under indictment on a charge unrelated to this prosecution. During the testimony of this witness, the trial court permitted the attorney representing him in the other matter to sit at the counsel table with the Assistant District Attorney and to object to questions put to the witness on cross-examination. As it was error for the trial court to permit such participation, a new trial should be had. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Munder, JJ., concur.